Title: To James Madison from William Pinkney, 12 September 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir.
London. Sept. 12. 1808.

Mr. Canning has not yet replied to my Note.  They tell me at Downing Street, where I called this Morning again, that he is out of Town for some Days, but that Hammond returns Tomorrow.
The Hope is not yet arrived, but may be expected every Day, as I learn through a Gentleman who left Paris on the 21st. of last Month.
It begins now to be understood that the present Wheat Crop in this Country must be a short one.  The Crop of the North has not been got in, & the late Rains have greatly injured it.  If they continue, as seems likely, they can hardly fail to go near to destroy it.  The Crop of the South is found not to be Good.  I have the Honour to be with perfect Esteem & Consideration Dear Sir, Your most Obedient humble servant

Wm. Pinkney


P.S.  Sept. 13h.  I called at Downing Street today, and saw Mr. Hammond.  He told me that Mr. Canning had taken my note into the Country, to prepare an answer to it.  I shall not probably receive it in less than a Week.  I am confirmed in my Belief that it will be unfavourable.

